Plaintiff, Linnie Reasoner, brought this action against defendant, school district No. 36, Love county, Okla., upon a written school teacher's contract for the recovery *Page 138 
of the salary therein stated. The contract was entered into by plaintiff and defendant on the 26th day of March, 1926, whereby plaintiff was employed as teacher to teach in the school of that district for the school year 1926-1927 for a term of nine months at a salary of $100 per month. The contract provided that the term of school should begin on the first Monday in August, 1926, unless otherwise agreed upon. The time for beginning the term was changed by the school board to July 19, 1926. On the first day of school, plaintiff presented herself and offered her services pursuant to the terms of the contract. Again, on the first Monday in August, plaintiff reported for duty, but on each occasion defendant, through its duly authorized officers and agents, rejected her services and refused to permit her to teach in said school. Defendant refused to pay plaintiff's claim for salary for the first month, and she brought suit on the contract for the total amount of salary stated therein.
The cause was tried to a jury, and after all evidence had been offered, the court instructed the jury to return a verdict in favor of plaintiff for the full amount asked in her petition. A verdict having been returned, judgment entered in accordance therewith, and motion for new trial overruled, defendant prosecutes this appeal. This case involves the identical question raised and decided in the case of School District No. 36. Love County, Okla. v. Pippin, No. 18788, in this court, and decided this date, 134 Okla. 136, 272 P. 455. On authority of the holding in that, as well as Barney v. School District No. 98, Payne County, 120 Okla. 303,251 P. 737: School District No. 76, Creek County, v. Bath.120 Okla. 204, 250 P. 1003. and Gentis v. Hunt, 121 Okla. 71,247 P. 358, the judgment of the trial court is reversed, and the cause remanded, with directions to the trial court to enter judgment for the defendant.
TEEHEE, HERR, DIFFENDAFFER, and HALL, Commissioners, concur.
By the Court: It is so ordered.